COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00356-CR
                              NO. 02-13-00357-CR


JOSEPH FLORES                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Joseph Flores attempts to appeal from the trial court’s judgments

convicting him of burglary of a habitation and aggravated robbery with a deadly

weapon and sentencing him to twenty years’ confinement for each offense, to be

served concurrently, pursuant to plea agreements.

      The trial court entered its judgments on July 6, 2012. Appellant did not file

his notices of appeal until over a year later, on July 23, 2013. In the burglary
      1
      See Tex. R. App. P. 47.4.
case, the trial court’s certification of his right to appeal states, “[T]he defendant

has waived the right of appeal.” The trial court’s certification of appellant’s right

to appeal in the aggravated robbery case states that this case “is a plea-bargain

case, and the defendant has NO right of appeal.”

      On July 30, 2013, this court notified appellant about our concern that we

lacked jurisdiction over the appeals because of the statements on the trial court’s

certifications and the untimeliness of the notices of appeal. We informed him that

unless he or any party desiring to continue the appeals filed with the court, on or

before August 9, 2013, a response showing grounds for continuing the appeals,

the appeals could be dismissed. See Tex. R. App. P. 25.2(d), 44.3. We have

received no response. Therefore, we dismiss the appeals. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 10, 2013




                                         2